Citation Nr: 0712221	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
August 1988 and April 1993 rating decisions, for purposes of 
establishing entitlement to an effective date earlier than 
April 12, 2002, for the grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Spouse




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to July 1978 and from April 1984 to October 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that found the veteran was not entitled to an 
effective date prior to April 12, 2002 for the grant of 
service connection for bilateral hearing loss.  In January 
2005, the veteran appeared for a hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of this hearing 
is of record.


FINDINGS OF FACT

1.  A June 2002 rating decision granted service connection 
for bilateral hearing loss effective April 17, 2002; the 
veteran did not timely appeal that decision.

2.  Prior unappealed rating decisions in August 1988 and 
April 1993 denied and declined to reopen, respectively, the 
veteran's claim seeking service connection for hearing loss.

3.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in August 1988 and April 1993 
rating decisions.





CONCLUSION OF LAW

There was no CUE in the August 1988 and April 1993 rating 
decisions; an effective date prior to April 12, 2002 for the 
award of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The instant claim for an earlier effective date is predicated 
on allegations of CUE in prior rating decisions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to CUE cases.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy 
discussion of the impact of the VCAA in this matter is not 
necessary.  
B.	Factual Background, Legal Criteria, and Analysis

In a June 2002 rating decision, the RO reopened the veteran's 
claim of service connection for bilateral hearing loss and 
granted service connection, effective from April 12, 2002, 
the date of his claim to reopen.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (the effective date of an evaluation and 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later).  The veteran 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  In March 2004, the veteran filed a claim 
seeking an earlier effective date for the grant of service 
connection for bilateral hearing loss.  

Initially, the Board notes that recent case law has 
emphasized that once there is a relevant final decision on an 
issue, there cannot be a "freestanding claim" for an 
earlier effective date, unless it is a request for revision 
based on CUE in prior rating decisions.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Here, the veteran's claim for an 
earlier effective date specifically argues that there was CUE 
in August 1988 and April 1993 rating decisions, and that 
revision of those decisions based on CUE would entitle him to 
an earlier effective date prior that assigned.  Hence, the 
instant claim must be addressed based on the merits of the 
CUE allegations.

The veteran's original claim for service connection for 
bilateral hearing loss was denied in August 1988, based on a 
finding that his hearing loss pre-existed service and was not 
aggravated by service.  Subsequent May 1992 and April 1993 
letters declined to reopen the claim, finding that new and 
material evidence had not been received.  The veteran did not 
appeal these decisions and they became final.  38 U.S.C.A. 
§ 7105.  

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that clear 
and unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  Id. at 313-14.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  

The veteran alleges that the August 1988 rating decision that 
originally denied service connection for bilateral hearing 
loss contained CUE because it was based on evidence regarding 
removal of a bone spur in his foot and did not consider the 
evidence regarding his hearing loss.  The veteran's 
allegations are without merit, as the August 1988 rating 
decision does not mention any medical records regarding foot 
surgery.  The decision was based on the evidence of record in 
1988, which included a service entrance examination audiogram 
that showed puretone thresholds of 45 decibels at 3,000 Hertz 
in the right ear and 50 decibels at 4,000 Hertz in the left 
ear.  A December 1977 audiology examination report shows the 
veteran reported he had been experiencing hearing difficulty 
for the last three years.  Audiometry on service separation 
examination showed puretone thresholds of 55 decibels at 
4,000 Hertz in the right ear and 20 decibels at 4,000 Hertz 
in the left ear.  Based on this evidence, the RO concluded 
that service connection was not warranted because service 
medical records showed his hearing pre-existed service and 
was not shown to be aggravated beyond the normal progression 
of the condition.  There is no indication that the facts as 
they were known at that time were not before the adjudicator, 
and the decision was consistent with the evidence of record.  
The RO did not state that it considered any evidence 
regarding a bone spur in the veteran's foot in making its 
decision.  See Russell, 3 Vet. App. at 313.  [Notably, the 
record shows the bone spur evidence was not associated with 
the claims file until after the August 1988 rating decision.]  
Hence, based on these veteran's there was no CUE the August 
1988 rating decision.  The veteran has not alleged any other 
factual or legal errors in the August 1988 rating decision.  

The veteran also alleges that there was CUE in the April 1993 
rating decision that found that he had not submitted new and 
material evidence sufficient to reopen his claim.  A claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  The 
version of 38 C.F.R. § 3.156(a) that was effective at the 
time of the April 1993 rating decision defined "new and 
material evidence" as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (1993).  
The Court interpreted this regulation to mean that material 
evidence had to be probative of the matter at hand and there 
had to be a reasonable possibility that the new evidence, 
when viewed in connection with all of the evidence of record 
"would change the outcome of the previous decision."  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran argues that the April 1993 rating decision 
contained CUE because it did not reopen his case based on a 
January 1989 letter from D. D., a private Medical Center 
Hospital Board Chairman.  He specifically argues this is CUE 
because the June 2002 rating decision reopened his claim and 
granted service connection partially based on this letter.  
The January 1989 letter states that D. D. knew the veteran 
prior to his military service and that he did not have a 
hearing problem before he was in the military.  It also says 
the veteran's hearing loss began while he was in the service 
and that, in D. D.'s capacity as the veteran's campaign 
manager, he had mentioned to the veteran several times that 
his speaking and hearing difficulties were affecting the 
performance of his duties as a City Councilman.  

While the Board notes that the letter from D. D. is dated in 
January 1989, a review of the evidence of record in April 
1993 does not show that the veteran had submitted this 
letter.  At the January 2005 DRO hearing, the veteran alleged 
that a February 1993 letter stated he was submitting evidence 
from a civilian doctor and that the evidence he was referring 
to was the letter from D. D.  However, a review of the 
veteran's February 1993 letter does not reveal any reference 
to evidence from a civilian doctor.  This letter states that 
he was submitting several service medical records (that were 
previously associated with the claims file), an April 1984 
record of hearing aid issue, and February 1993 audiology test 
results.  It does not indicate that he had any evidence from 
D. D. or a civilian doctor or that the RO needed to obtain 
such evidence.  The RO concluded that the evidence submitted 
by the veteran was not new and material and declined to 
reopen his claim.  While the veteran has recently indicated 
that he submitted D. D.'s letter in 1993, there is no 
indication from the evidence of record at that time that such 
letter had been received, and nothing to indicate the RO 
should have known such letter existed in April 1993.  Hence, 
the evidence does not support that the correct facts as they 
were known at that time were not before the adjudicator or 
that the legal provisions were improperly applied.  See 
Russell, 3 Vet. App. at 313-14. 

Additionally, the veteran has made some other general 
allegations regarding prior rating decisions which do not 
specifically allege CUE, but in an effort to fully and 
sympathetically address the veteran's claim, the Board will 
consider these arguments.  He has stated that his claim was 
adjudicated each time by the same adjudication officer, J. H. 
S., and that it is likely that if this officer had determined 
he made a mistake in August 1988, he would not have 
subsequently reversed this decision.  The Board notes this 
argument and points out that while J. H. S. did sign the 
letter notifying the veteran of the RO's decisions, all of 
the rating decisions were signed by and decided by several 
different rating specialists.  The August 1988 decision was 
signed by R. E., M. D., and S. H; the May 1992 rating 
decision was signed by J. A., G. H., and J. G.; and the April 
1993 rating decision was signed by a medical rating 
specialist (whose signature is illegible) and rating 
specialist, "N. G.."  [It is VA policy that RO mail 
generally goes out under the adjudication officer's (now 
Service Center Manager) signature.]  Thus the record shows 
the veteran's claim was reviewed by different persons each 
time, and his allegation that J. H. S. decided each of his 
claims and hence would not have changed a prior decision 
lacks merit.  Regardless, even if all determinations had been 
made by the same person, of itself such is not an allegation 
in any determination made. 

The veteran also alleges that the previous rating decisions 
did not become final because he was unaware of the appeal 
process.  He states that while the rating decisions said he 
had a right to appeal, they did not tell him how he could 
appeal.  A review of the record shows that the reverse side 
of the August 1988 and April 1993 notification letters 
contained the veteran's appellate rights and explained the 
appeals procedure; the May 1992 rating decision enclosed VA 
Form 1-4107, which explained his procedural and appellate 
rights.  Hence, he clearly had notice of his appellate rights 
and the procedure to appeal the RO's decisions, and this 
argument likewise is without merit.

Both the August 1988 and April 1993 RO decisions were 
entirely consistent with, and supported by, the evidence of 
record; were in accordance with governing law and 
regulations; and did not involve CUE.  Consequently, revision 
of those decisions is not warranted, and an earlier effective 
date for the grant of service connection for bilateral 
hearing loss based on such revision is also not warranted.


ORDER

The appeal to establish CUE in August 1988 and April 1993 
rating decisions, for the purpose of establishing entitlement 
to an earlier effective date for the grant of service 
connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


